PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,928,535
Issue Date: August 24, 2021
Application No. 29/695,784
Filing or 371(c) Date: June 21, 2019
Attorney Docket No. 54023-2005US01

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed under 37 CFR 1.55(g), filed May 26, 2022, to accept a delayed submission of a certified copy of a foreign application, that is being considered under the provisions of 37 CFR 1.55(g)(1).

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(g)(1) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the request is granted.  However, as the certified copy in question was submitted after the payment of the issue fee, the patent does not include the priority claim.  Petitioner may wish to have the claim for priority to the foreign application associated with the patent identified above, by filing a request for a Certificate of Correction under 35 U.S.C. 255 and 37 CFR 1.323 (along with the required fee under 37 CFR 1.20(a), and a copy of this decision).  See MPEP § 213.04.

A review of the record indicates that petitioner has submitted $410 petition fee under 37 CFR 1.17(f) along with a $140 processing fee under 37 CFR 117(i).  Since petitioner has previously paid the required petition fee $220 under 37 CFR 1.17(g) with the original petition filed on August 16, 2021, these fees were not required.  For this reason, an overpayment has occurred in the amount of ($420 +$140 =$560).  It is noted that petitioner did not authorize the Office to credit any overpayments.  Therefore, petitioner may request a refund by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner' s request.

Any questions concerning this matter may be directed to Lead Paralegal Specialist, JoAnne Burke at (571) 272-4584.  


/ Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions